IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. AP-76,456



                     EX PARTE RODERICK DASHAD NEWTON



        ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
            NO. W99-36618-I(B)IN CRIMINAL DISTRICT COURT 2
                             DALLAS COUNTY



       Per Curiam.

                                      OPINION

       This is a post conviction application for writ of habeas corpus filed pursuant to the

provisions of Texas Code of Criminal Procedure article 11.071. Applicant was convicted of

capital murder in February 2000. The jury answered the special issues submitted pursuant

to Texas Code of Criminal Procedure article 37.071, and the trial court, accordingly, set

punishment at death. This Court affirmed applicant’s conviction and sentence on direct

appeal. Newton v. State, No. AP-73,778 (Tex. Crim. App. June 12, 2002) (not designated

for publication).
                                                                                    Newton - 2

       Applicant presents two allegations in his application in which he challenges the

validity of his conviction and resulting sentence. In his second allegation, applicant claims

that the State withheld exculpatory evidence in violation of Brady v. Maryland, 373 U.S. 83

(1963). The State conceded that material exculpatory evidence was withheld from applicant.

The habeas court adopted the State’s unopposed findings of fact and conclusions of law and

recommended that this Court grant relief.

       This Court has reviewed the record with respect to applicant’s allegation that the State

withheld exculpatory evidence. Based on the habeas court’s findings and conclusions and

our own review, we hold that the record supports the habeas court’s findings. Therefore,

relief is granted.

       We vacate applicant’s conviction and sentence and remand the case to the trial court

for proceedings consistent with this opinion.




Delivered: November 17, 2010

Do Not Publish